Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered November 21, 1988, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
*682Ordered that the judgment is affirmed.
The defendant’s contention that the evidence is legally insufficient to prove his guilt beyond a reasonable doubt is without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. While there may have been some inconsistencies in the testimony of the People’s witnesses, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94; see also, People v Attianese, 150 AD2d 784; People v Ramjohn, 128 AD2d 904). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Sullivan, O’Brien and Ritter, JJ., concur.